Citation Nr: 0507349	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  04-13 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation for 
hydroceles (claimed as testicular injury).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1997 to 
December 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted service connection for hydroceles 
(claimed as testicular injury) and awarded a noncompensable 
rating, effective December 2, 2000.  The claims file was 
transferred to the RO in Pittsburgh, Pennsylvania in April 
2004, per the veteran's request.  In December 2004, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.

The December 2004 hearing transcript shows that in the pre-
hearing conference the veteran noted other pending issues, 
including a service connection claim for a back disorder.  
The record shows that a service connection claim for a back 
disorder was addressed in a February 2003 rating decision; 
and service connection claims for deviated nasal septum and 
hearing loss were addressed in a July 2003 rating decision.  
However, there are no notices of disagreement filed within 
the applicable one-year deadlines.  Thus, these issues are 
not properly before the Board and are referred to the RO so 
that the veteran can be notified of the proper procedures for 
reopening claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The President signed the Veterans Claims Assistance Act of 
2000 (VCAA) into law on November 9, 2000.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  The matter on appeal 
arises from an RO decision of February 2003.  A review of the 
file shows that the veteran was furnished with June 2001 and 
August 2001 VCAA letters outlining the applicable duties to 
notify and assist provisions of the VCAA.  These letters, 
however, do not reference the claim for hydroceles (claimed 
as testicular injury).  Therefore, a remand is in order for 
the purpose of providing the veteran with the requisite VCAA 
letter.

The RO granted service connection for hydroceles (claimed as 
testicular injury) in February 2003, and assigned a 
noncompensable evaluation under 38 C.F.R. § 4.11b, Diagnostic 
Code 7523, for testis atrophy, complete.  The veteran appeals 
this action.

In the December 2004 Board hearing, the veteran testified 
that his symptoms from testicular injury resolved some after 
surgery at the Wilkes Barre VA Medical Center in 2000 or 
2001; but he noted in his notice of disagreement that he had 
scars associated with his surgery.  The veteran also 
indicated in the hearing that he had undergone VA examination 
in November 2001, but that currently his symptoms are worse.  
The service medical records show an April 2000 operation for 
bladder tumors associated with his medical records at Keesler 
Air Force Base, and an August 2000 private operative report 
for epidural shots. 

VA's General Counsel has indicated that when it is asserted 
that the severity of a service-connected disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  See VAOPGCPREC 11-95 
(1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  The record does 
not show that the veteran has had another examination to 
determine the severity of his disability.  Moreover, the 
medical findings are inadequate for purposes of determining 
the current severity of the service-connected hydroceles 
(claimed as testicular injury).  Specifically, there is no 
clarification on whether any surgeries are associated with 
testicular injury, or whether there are residual scars.  
Thus, under VA's duty to assist principles, the veteran is 
entitled to another medical examination to assess the present 
level of disability.  38 C.F.R. § 3.159(c).  

In order to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  Specifically, the veteran 
must be informed (1) of the information 
and evidence not of record that is 
necessary to substantiate the claim for 
an initial compensable evaluation for 
hydroceles (claimed as testicular 
injury), (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide, and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He also must be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, 38 U.S.C. §§ 5109B, 7112.  A record 
of his notification must be incorporated 
into the claims file.  

2.  The AMC also should contact the 
veteran to clarify the date, location, 
and nature of the surgery he testified 
about in the December 2004 Board hearing.  
The veteran indicated that he had surgery 
in 2000 or 2001 at the Wilkes Barre VA 
Medical Center.  The only surgeries 
reflected in the record, however, are the 
April 2000 surgery for bladder tumors 
associated with his Keesler Air Force 
Base medical records, and the August 2000 
private operative report showing epidural 
shots.  If the veteran subsequently 
notifies the AMC of additional VA medical 
records that are not of record, these 
should be obtained.

3.  After completion of #1 and #2, the 
AMC should schedule the veteran for a VA 
examination to determine the present 
severity of the service-connected 
hydrocele (claimed as testicular injury).  

a)  First, the examiner should determine 
the complete nature of testicular injury 
and list all of the current residual 
disorders, including their level of 
severity.  
 
b)  If the examiner determines that there 
are scars associated with testicular 
injury or any surgery associated with 
hydrocele or testicular injury, the scars 
also should be evaluated.  Specifically, 
the examiner should comment on whether 
the scars are superficial, deep, tender, 
painful, or productive of limitation of 
function; and whether there is tissue or 
skin loss.  The examiner also should 
determine the length of the scar(s) in 
square inches.  

It is imperative that the examiner 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND.  All necessary tests and clinical 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  A complete written rationale for 
all opinions made must be provided.  If 
any requested opinion cannot be provided, 
that fact should be noted and the AMC 
should explain in detail why securing the 
opinion is not possible.

4.  After undertaking any other 
development deemed essential, in 
addition to that specified above, the 
AMC should re-adjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




